Citation Nr: 0026838	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  00-19 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for a right heel calcaneal 
spur due to arthritis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from February 1977 to 
June 1979.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a July 2000 rating action that 
denied a compensable evaluation for the disability at issue.  
The veteran expressed his disagreement with that decision in 
August 2000, and shortly thereafter, the RO increased the 
disability evaluation for the veteran's right heel disorder 
to 10 percent, effective from January 2000.  Soon after that, 
the RO issued a statement of the case to the veteran and, in 
a separate correspondence, asked him to indicate whether the 
increased 10 percent rating satisfied his claim.  At the end 
of August 2000, the veteran informed the RO that he was not 
satisfied with the decision entered on his claim, and 
accompanying this statement was a substantive appeal (VA Form 
9).  The case was then certified for appellate review by the 
Board.

Shortly after the case was certified for review at the Board, 
the veteran submitted a motion to the Board requesting that 
his case be advanced on the docket due to financial hardship.  
That motion was granted by the Board's Deputy Vice Chairman, 
and the case was forwarded to the undersigned for 
consideration.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The evidence of record raises a reasonable doubt as to 
whether the veteran's right heel calcaneal spur due to 
arthritis is productive of moderately severe impairment.  


CONCLUSION OF LAW

Granting the benefit of the doubt to the veteran, the Board 
holds that the criteria for a 20 percent evaluation, for 
right heel calcaneal spur due to arthritis, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5005, 
5015, 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107.  In the context of a claim for an 
increased evaluation of a condition previously adjudicated to 
be service connected, an assertion by a claimant that the 
condition has worsened, as is the case here, is sufficient to 
state a plausible, well-grounded claim.  See Arms v. West, 
12 Vet.App. 188, 200 (1999), citing Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  The Board further finds that VA 
has met its duty to assist in developing the facts pertinent 
to the veteran's claim under 38 U.S.C.A. § 5107, since the 
record includes the report of an examination of the veteran 
conducted in connection with this claim, as well as current 
treatment records.  There have also been no assertions by 
either the veteran or his representative that additional 
relevant records are available.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

In this case, the veteran's service medical records reflect 
that he was seen for right heel complaints as early as March 
1977, which were attributed to calcaneus stress.  Heel 
complaints continued throughout 1977, but subsequently dated 
service medical records fail to show any further problems in 
this regard.  When examined in connection with his discharge 
from service in March 1979, the veteran's feet were normal 
upon clinical evaluation.  

In September 1980, the veteran submitted his original 
application for VA benefits.  In connection with that, he 
underwent an examination for VA purposes in January 1981.  
The report of this examination showed, in pertinent part, 
that the veteran complained of tenderness to slight pressure 
over his right heel posteriorly, and that this was especially 
noticeable on attempting to rise from a seated position or 
jogging.  Examination of the right foot revealed that the 
veteran was wearing a rubber heel cap, and that there was 
"considerable tenderness" to pressure over the heel at the 
insertion of the tendo achilles.  In addition, extreme 
dorsiflexion of the foot caused a complaint of pain in the 
heel, but there was no crepitation felt, no bony deformity, 
and no swelling of the soft tissue of either the right foot 
or heel area.  X-rays of the right foot revealed "calcaneal 
spur formation in the plantar aspect in keeping with 
[degenerative joint disease].  The diagnosis was right heel 
condition, calcaneal spur, secondary to arthritis.  

In a January 1981 rating action, service connection was 
established for calcaneal spur due to arthritis, right heel.  
This disability was assigned a noncompensable evaluation, and 
it remained so rated until the August 2000 rating action 
mentioned in the Introduction to this decision, when a 10 
percent rating was assigned.  

In connection with the veteran's present attempt to establish 
an increased rating for his heel disability, several items of 
evidence from private medical sources have been associated 
with the file.  These show, among other things, that the 
veteran was retired due to disability from his work as a Drug 
Enforcement Officer in 1995.  This evidently occurred 
following a June 1994 automobile accident which resulted in 
low back, bilateral shoulder, and left knee impairment.  (In 
this regard, the veteran apparently underwent a right distal 
clavicle resection not long after the accident, and a total 
left knee replacement, which took place in 1998.)  There is 
no indication in the record that the veteran's right heel 
spur played any role in the his disability retirement.  

Those records that do address the veteran's heel, however, 
are dated between April and July 2000.  They show that his 
heel complaints were considered to be relatively new, with a 
July record reflecting a history of such complaints of only 4 
months.  In any case, an April 2000 record shows that the 
veteran had tenderness over the plantar fascia of his right 
heel, which was characterized as plantar fasciitis.  At that 
time, he was given an injection of medication together with 
some heel cups, and scheduled for a follow-up appointment the 
next month.  Records from the follow-up appointment indicate 
that the veteran's plantar fascia was considered to be 
"still acting up quite a bit," and he was provided 
additional medication.

Records from a chiropractor, dated in May 2000, show that the 
veteran's primary complaints concerned his knee, shoulders, 
and low back.  The chiropractor did mention, however, that 
the veteran's heel spur was irritated.  In June 2000, a 
private physical therapist wrote that the veteran's main 
complaints were related to the shoulder and knee, but also 
indicated that some treatment had been provided for the 
veteran's right heel, the apparent purpose of which was to 
"normalize his antalgic gait, and therefore, to reduce 
strain at the lower back and legs."  A private podiatrist 
wrote, in July 2000, that he had provided the veteran a 
plantar fascial splint to use when non-weight bearing so as 
to relieve the veteran's right heel pain, and, that same 
month, an acupuncturist wrote that the veteran's right foot 
bone spur had only slightly responded to acupuncture 
treatment.  He surmised that the resistant nature of this 
condition was most likely due to the postural changes the 
veteran made to adjust for a replaced left knee, and a lumbar 
surgery.  He also noted that the bone spur had limited the 
amount of walking and standing the veteran could perform.  

In addition to the medical evidence mentioned above, the 
veteran also underwent an examination for VA purposes in 
April 2000.  The examination report discloses that the 
veteran complained that he was experiencing a flare-up of his 
right heel pain, which had been on-going for a period of two 
weeks.  It was indicated, however, that the veteran was pain-
free when in the supine position.  Objective findings 
included the veteran demonstrating an antalgic gait, and 
marked tenderness on the undersurface of the right heel, 
medial to the midline.  The skin in this area, however, was 
normal, there was no evidence of erythema, and there was no 
localized swelling or increased warmth.  The foot's arch was 
also well preserved.  X-rays revealed what was characterized 
as a significant calcaneal spur at the inferior aspect of the 
right calcaneus.  The diagnosis was right heel spur.   

When evaluating the impairment caused by the veteran's 
calcaneal spur, it must be noted, as an initial matter, that 
this disability is not specifically found within the rating 
schedule.  Pursuant to 38 C.F.R. § 4.20 (1999), when a 
disability is not found within the rating schedule, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  In 
view of this, the RO has rated the veteran's right heel 
disability under the provisions of Diagnostic Codes 5003, 
5015, for benign new growths of bones, with apparent further 
reference to Diagnostic Code 5284.  Diagnostic Code 5003/5015 
calls for a rating based upon limitation of motion of the 
affected parts, as arthritis, degenerative.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In this case, however, there is no evidence showing that the 
veteran's right heel spur is productive of limitation of 
motion of any joint.  Therefore, reference to any diagnostic 
code addressing limitation of motion in and about the foot is 
inappropriate.  Accordingly, as the RO has done, we must turn 
to diagnostic codes addressing foot impairment, other than 
limitation of motion.  

In this regard, Diagnostic Code 5284, referred to by the RO, 
addresses foot injuries, generally, and particularly, those 
not already contemplated in the rating schedule, i.e., 
flatfoot (Diagnostic Code 5276), bilateral weak foot 
(Diagnostic Code 5277), claw foot (Diagnostic Code 5278), 
Morton's disease (Diagnostic Code 5279, hallux valgus 
(Diagnostic Code5280), hallux rigidus (Diagnostic Code 5281), 
hammer toe (Diagnostic Code 5282), and malunion or nonunion 
of the tarsal or metatarsal bones (Diagnostic Code 5283), 
none of which the veteran is shown to have.  Under Diagnostic 
Code 5284, a 10 percent rating is assigned for a moderate 
foot injury, a 20 percent rating for a moderately severe foot 
injury, and a 30 percent rating for a severe foot injury.  
With actual loss of use of the foot, a 40 percent rating is 
assigned.  

As it happens, the words "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  
Nevertheless, the overall regulatory scheme relating to the 
feet contemplates a 10 percent rating in cases where problems 
include pain on manipulation and use of the feet, some 
limitation of motion, and definite tenderness.  See 
Diagnostic Codes 5276 and 5278.  A 20 percent rating would be 
appropriate for cases involving marked deformity, accentuated 
pain on manipulation and use, indication of swelling, 
characteristic callosities, and marked tenderness.  A 30 
percent rating is contemplated when those conditions which 
would warrant a 20 percent rating are present in both feet.  

As set forth above, it is apparent the veteran's heel spur 
causes him discomfort.  It is unclear, however, whether 
increased problems with respect to the veteran's non-service-
connected disabilities have caused him to alter his gait, 
thereby causing increased discomfort in is heel (as suggested 
by the chiropractor and acupuncturist), or whether it is a 
worsening of the heel spur itself, that has resulted in an 
altered gait, that in turn has caused an increase in problems 
with the veteran's back and knee (as suggested by his 
physical therapist).  In either case, the veteran's right 
heel is evidently more painful than it had been in the recent 
past, and assuming it is the underlying character of the heel 
spur that has worsened, the evidence clearly reflects the 
presence of an antalgic gait, together with marked tenderness 
on the undersurface of the right heel.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Having reviewed the record, the 
Board concludes that the particular facts of this case 
warrant the application of the reasonable doubt doctrine.  
Given the veteran's complaints of discomfort that limit the 
amount he can walk and stand, the objective evidence of 
marked tenderness on the undersurface of the right heel, and 
X-ray evidence of a significant calcaneal spur, we are of the 
view that there is a reasonable doubt as to whether the 
disability picture in its entirety more nearly shows the 
presence of a moderately severe impairment.  Such doubt is to 
be resolved in favor of the claimant.

Granting the veteran every benefit of that doubt, the Board 
finds that the degree of impairment arising from his right 
heel calcaneal spur more nearly approximates the criteria for 
a 20 percent disability rating, and that, therefore, an 
increased rating for that impairment is warranted. 

In reaching this decision, the Board also has considered 
other provisions which might provide for a higher evaluation 
with respect to the issue on appeal, including 38 C.F.R. 
§§ 4.40, 4.45, as they relate to pain and any resulting 
functional impairment due to pain (including during flare-
ups, as discussed in DeLuca v. Brown, supra).  In this 
regard, it must be acknowledged that the veteran's statements 
obviously provide evidence of discomfort and limitations of 
mobility that is evidently caused by his heel spur.  At the 
same time, however, it must be noted that the veteran's 
primary complaints of pain and treatment have been related to 
his non-service-connected shoulder, back, and knee 
disabilities.  Furthermore, when the foot was examined for VA 
purposes in April 2000, there was no evidence of erythema, 
swelling or warmth, and the foot arch was well preserved.  In 
view of this, the Board finds that the 20 percent rating 
assigned by this decision contemplates the veteran's 
complaints of pain and compensates him for it.  Accordingly, 
the provisions of sections 4.40 and 4.45 do not call for the 
assignment of a rating in excess of 20 percent.  

The Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1), but the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (1999). 
The current evidence of record does not demonstrate, nor has 
it been contended, that the veteran's heel spur has resulted 
in frequent periods of hospitalization or in marked 
interference with employment.  It is undisputed that the 
service-connected disability at issue has an adverse effect 
upon employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  Moreover, it is clear that the veteran's current 
unemployment (his retirement from work as a Drug Enforcement 
Officer) was a consequence of the injuries he sustained in a 
post-service motor vehicle accident, and was in no way 
related to his service-connected heel spur.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO, for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation, is not warranted.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an increased rating of 20 
percent, for right heel calcaneal spur due to arthritis, is 
granted.  




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans'Appeals



 

